Citation Nr: 0411821	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1997 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2000, the RO granted service connection for PTSD 
assigning an effective date of February 23, 2000.  In March 
2000, the veteran submitted a Notice of Disagreement as to 
the issue of the effective date assigned.  A March 2000 
rating decision assigned an earlier effective date of 
September 16, 1997; however, the RO did not issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
In a March 2001 Board decision regarding other issues on 
appeal, the issue of an earlier effective for service 
connection for PTSD was addressed in the introductory 
paragraph.  The Board requested clarification as to whether 
the veteran intended to further pursue the issue of an 
earlier effective date for service connection for PTSD.  As 
instructed, the RO contacted the veteran regarding the issue 
of an earlier effective date for service connection for PTSD, 
and the veteran indicated that he wished to pursue the claim.  
In March 2002, the RO issued a rating decision denying 
entitlement to an effective date earlier than September 16, 
1997.  In April 2002, the veteran submitted a Notice of 
Disagreement.  A Statement of the Case was issued in 
September 2002.  In December 2002, the veteran submitted his 
substantive appeal.  As noted, this matter comes to the Board 
from a March 2000 rating decision; therefore, the veteran's 
December 2002 substantive appeal should be deemed untimely.  
Nonetheless, the Board will accept jurisdiction of this 
matter, because of the prior procedural problems.

Additionally, an April 2001 rating decision granted a total 
disability evaluation based on individual employability 
(TDIU) effective September 16, 1997.  In August 2003, the 
veteran submitted a VA Form 9 in response to a February 2003 
Supplemental Statement of the Case which addressed an earlier 
effective date for service connection for PTSD, the issue 
currently on appeal.  In the substantive appeal, the veteran 
addressed the issue of an effective date and 
"unemployability."  At the November 2003 RO hearing, the 
veteran also indicated disagreement with the effective date 
assigned to the award of a TDIU.  The RO should address this 
matter accordingly.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran was initially diagnosed as having PTSD on 
September 16, 1997.

3.  The veteran filed a claim of service connection for PTSD 
in February 2000.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 
1997, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA advised the veteran of the VCAA 
in a Supplemental Statement of the Case issued in February 
2003.  

In this case, the veteran was not provided with a VCAA notice 
prior to the initial determination granting service 
connection or denying an effective date earlier than 
September 16, 1997.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the Board finds that additional 
notice is not required by the facts of this particular case.  
Because this case turns entirely upon legal criteria, and 
there is no dispute as to the factual predicate, there is no 
indication of any further evidentiary development which would 
be pertinent.  The documentation reflecting the veteran's 
claims for compensation are contained in the evidence of 
record.  
There is no further factual development, whether performed by 
the appellant or by VA, that could show that the appellant is 
eligible for an earlier effective date.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


I.  Factual Background

Effective August 1974, the veteran was granted service 
connection for prostatitis and assigned a 10 percent 
disability rating.  In February 1988, the veteran filed a 
claim for an increased rating of his service-connected 
prostatitis.  In a June 1988 rating decision, the RO 
determined that an increase was not warranted.  In June 1989, 
the veteran filed a Notice of Disagreement with the RO's 
determination and initiated an informal claim for "mental 
aggravation" secondary to his service-connected prostatitis.  
Upon being granted an extension by the RO, in August 1990, 
the veteran filed his substantive appeal contending that he 
was entitled to an increased rating and, again, stated that 
"it becomes much more than speculation or remote possibility 
that my nervous disorder is a condition which has been caused 
secondary to the service connected condition."  A February 
1991 rating decision denied service connection for a nervous 
disorder secondary to service-connected prostatitis.  The 
veteran duly appealed.

In February 2000, the veteran filed a claim of service 
connection for PTSD.  In March 2000, the veteran was granted 
service connection for PTSD and assigned a disability rating 
of 50 percent with an effective date of February 23, 2000.  
The veteran duly appealed the rating determination as to the 
effective date assigned and a May 2000 rating decision 
granted an earlier effective date of September 16, 1997.  
This effective date was based on the RO's finding that a VA 
outpatient treatment record dated on September 16, 1997, 
reflected treatment for anxiety/PTSD and this was the 
earliest evidence of a diagnosis of PTSD.  

In March 2001, the issue of entitlement to service connection 
for a psychiatric disability claimed as secondary to service-
connected prostatitis came before the Board; the Board denied 
secondary service connection.  The basis for the denial was 
that the medical evidence had not established that any 
psychiatric disorder existed other than PTSD, which was 
already service-connected.  


II.  Laws and Regulations

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless otherwise provided, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  The implementing 
regulation provides that the effective date of an evaluation 
and an award of compensation based on an original claim or a 
claim reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2003).

III.  Analysis

The veteran contends that he exhibited symptoms of PTSD prior 
to a September 16, 1997 diagnosis of PTSD.  There is no 
medical evidence to support this contention.  As the Board 
discussed in the March 2001 decision denying service 
connection for a psychiatric disorder claimed as secondary to 
his service-connected prostatitis, a psychiatric disorder had 
not been diagnosed prior to a diagnosis of PTSD in September 
1997.  Notwithstanding this, prior symptomatology of PTSD is 
not relevant to the issue of an effective date, as the 
effective date assigned for an original claim for 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  
Consequently, there is no legal basis for assigning an 
effective date earlier than September 16, 1997.

The veteran also asserts that he is entitled to an effective 
date earlier than September 16, 1997 for service connection 
for PTSD, due to filing a June 1989 claim of service 
connection for a psychiatric disorder secondary to his 
service-connected prostatitis.  As noted, service connection 
for a psychiatric disorder on a secondary basis was denied in 
a March 2001 rating decision.  Pursuant to the VA's schedule 
of ratings under 38 C.F.R. § 4.130, a psychiatric disorder is 
evaluated under Diagnostic Codes 9201 - 9211.  PTSD is 
considered an Anxiety Disorder and is rated under Diagnostic 
Code 9411.  Consequently, the issue of PTSD is a separate 
issue controlled by different regulatory law and diagnostic 
criteria.  See Ascherl v. Brown, 4 Vet. App. 371 (1993).  The 
issue of service connection for PTSD was addressed in a 
separate rating action, and granted in March 2000.  As the 
issues of a psychiatric disorder and PTSD are separate and 
distinct disorders, the Board may not construe the veteran's 
June 1989 claim as one for service connection for PTSD.

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory or regulatory authority for such 
retroactive effective date.  As there is no such provision 
which authorizes VA to award benefits retroactively his claim 
for an earlier effective date for the award of service 
connection for PTSD must be denied.  Based on the facts in 
this case, there is no legal basis for an effective date 
earlier than September 16, 1997, for the award of service 
connection for PTSD.  The evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than September 16, 
1997, for service connection for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



